                 1
                 2
                 3
                 4                                     UNITED STATES DISTRICT COURT
                 5                                            DISTRICT OF NEVADA
                 6                                                        ***
                 7    LONNIE LEE BANARK,                                         Case No. 2:16-CV-2555 JCM (GWF)
                 8                                               Plaintiff(s),                      ORDER
                 9               v.
               10     JAMES DZURENDA, et al.,
               11                                             Defendant(s).
                      V




               12
               13                Presently before the court is the matter of Banark v. Dzurenda et al., case no. 2:16-cv-
               14         02555-JCM-GWF. On December 20, 2018, the court granted defendants’ motion for summary
               15         judgment and dismissed plaintiff Lonnie Lee Banark’s single remaining retaliation claim. (ECF
               16         No. 59). Plaintiff has filed an objection to the court’s decision to close case (ECF No. 61) and a
               17         motion to reopen the case (ECF No. 64). Defendants Nathan Hughes and Holly Skulstad
               18         responded to the objection (ECF No. 63) and notified the court that they considered the motion
               19         to reopen the case to be a reply thereto (see ECF No. 65).
               20                Ordinarily, “[t]he failure of a moving party to file points and authorities in support of the
               21         motion constitutes a consent to the denial of the motion.” LR 7-2(d). However, “the standard
               22         practice of federal courts is to interpret filings by pro se litigants liberally and to afford greater
               23         latitude as a matter of judicial discretion.” Ricotta v. California, 4 F. Supp. 2d 961, 986 (S.D.
               24         Cal. 1998). On the other hand, this court “lacks the power to act as a party’s lawyer, even for pro
               25         se litigants.” Bias v. Moynihan, 508 F.3d 1212, 1219 (9th Cir. 2007).
               26                Plaintiff provides no basis for the court to reconsider its order granting summary
               27         judgment. (ECF No. 61). Plaintiff does not argue that he exhausted his administrative remedies,
               28

James C. Mahan
U.S. District Judge
                1     that there has been an intervening change in law,1 or that there is newly discovered evidence. Id.
                2     The court—even when liberally construing plaintiff’s motion—is compelled to deny the motion.
                3            Accordingly,
                4            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that plaintiff’s objection to
                5     the court’s decision to close the case (ECF No. 61) be, and the same hereby is, DENIED.
                6            IT IS FURTHER ORDERED that plaintiff’s motion to reopen case (ECF No. 64) be, and
                7     the same hereby is, DENIED.
                8            DATED December 3, 2019.
                9                                                  __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
                             1
                               Plaintiff mentions an appeal before the Ninth Circuit and a habeas corpus proceeding
              28      but does not explain in any way how those unrelated actions have any bearing on the instant
                      case.
James C. Mahan
U.S. District Judge                                                 -2-
